Citation Nr: 1447962	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962.  In July 2014, he testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).


FINDINGS OF FACT

1.  In November 2008, the RO denied reopening service connection for diabetes mellitus, finding that the evidence failed to show complaints, treatment, or diagnosis of diabetes mellitus in service, or within one year following discharge from service.  The Veteran submitted a notice of disagreement to this decision, but did not file a timely substantive appeal within 60 days of the April 2009 statement of the case.  

2.  In November 2008, the RO denied service connection for hypertension, finding that the evidence failed to show that hypertension either occurred in or was caused by service.  The Veteran submitted a notice of disagreement to this decision, but did not file a timely substantive appeal within 60 days of the April 2009 statement of the case.  

3.  Evidence received since the November 2008 rating decision is not new and material as to the issues of service connection for diabetes or hypertension.


CONCLUSIONS OF LAW

1.  The November 2008 RO decision denying reopening the previously-denied claim of service connection for diabetes mellitus and denying service-connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been submitted to reopen the previously-denied claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been submitted to reopen the previously-denied claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).

Diabetes Mellitus

In November 2008, the RO denied reopening service connection for diabetes mellitus.  The RO found that the Veteran was diagnosed with diabetes mellitus many years after discharge, but that the evidence failed to show complaints, treatment, or diagnosis of diabetes mellitus in service, or within one year following discharge from service.  He submitted a notice of disagreement to this decision, but did not file a timely substantive appeal within 60 days of the April 2009 statement of the case or any statements reflecting new and material evidence.  As such, the decision became final.

The Board has reviewed the evidence received since the November 2008 rating decision and finds that it is not new and material.  During the July 2014 Board hearing, the Veteran acknowledged that no doctor had provided a medical opinion relating diabetes mellitus to service.  Further, there is no medical evidence showing that diabetes mellitus was diagnosed within a year nor has he so asserted.  He testified that early post-service private treatment records are unavailable.  

VA treatment records through May 2012 show treatment for diabetes mellitus but do not include any opinions linking the disorder to service.  In written statements and oral testimony, the Veteran has reasserted that the diabetes mellitus is related to fainting spells in service; however, this contention was made prior to the November 2008 rating decision, and the service treatment records related to the fainting spells were of record at that time.

In sum, the evidence that is new is not material to reopen the claim.  The new evidence does not show that diabetes was diagnosed in service or within one year of service separation, or a medical opinion relating the current diabetes mellitus disorder to service; therefore, the claim for service connection for diabetes mellitus is not reopened. 

Hypertension

In November 2008, the RO denied service connection for hypertension.  The RO found that the evidence did not show that the Veteran was diagnosed with hypertension while on active duty or within one year of discharge from active duty.  The Veteran submitted a notice of disagreement to this decision, but did not file a timely substantive appeal within 60 days of the April 2009 statement of the case or any statements reflecting new and material evidence.  As such, the decision became final.

The Board has reviewed the evidence received since the November 2008 rating decision and finds that it is not new and material to the claim.  During the July 2014 Board hearing, the Veteran testified that no doctor has ever provided him with an opinion that the current hypertension disorder is related to service.  Further, no medical evidence showing that hypertension was diagnosed within a year has been submitted, and the Veteran testified that early post-service private treatment records are unavailable.  VA treatment records through May 2012 show treatment for hypertension but do not include any opinions linking the disorder to service.  During the July 2014 Board hearing, he testified that he was diagnosed shortly after service; however, he made a similar contention - that hypertension began in service - prior to the November 2008 rating decision.

In sum, the evidence that is new is not material to reopen the claim.  The new evidence does not show that hypertension was diagnosed in service or within one year of service separation, or a medical opinion relating the current hypertension disorder to service; therefore, the claim for service connection for hypertension is not reopened. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed all notice elements, and was sent prior to the initial RO decision in February 2011.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The same letter also provided him with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

In claims to reopen, VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the August 2010 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the previously denied claims.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records, post-service VA and private treatment records, and statements from the Veteran have all been obtained.  The Veteran also provided testimony at a hearing before the Board in July 2014 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran was not provided with a VA examination regarding this appeal.  However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  
38 U.S.C.A. § 5103A(d) (1, 2); 38 C.F.R. § 3.159(c)(4) (2013); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because the issues on appeal were not reopened, no VA examination was required.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

As new and material evidence has not been received, the claim to reopen service connection for diabetes mellitus is denied.

As new and material evidence has not been received, the claim to reopen service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


